Citation Nr: 0431905	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-12 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In a February 
2001 rating decision, the RO denied service connection for 
diabetes mellitus.  In an October 2002 rating decision, the 
RO increased the rating for the veteran's COPD to 30 percent.  
The veteran duly appealed the RO's decisions, and in April 
2004, he testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  

As set forth in more detail below, a remand of the issue of 
entitlement to service connection for diabetes mellitus is 
required.  The case is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's COPD is manifested by post-bronchodilator 
pulmonary function test findings of FEV-1 of 77 percent 
predicted; FEV-1/FVC of 71 percent predicted; and DLCO of 90 
percent predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for COPD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.97, Diagnostic Code 6603 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran that VA would assist him in 
obtaining any evidence which he believed would support his 
claims.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence she felt would support her claim.  
Pelegrini v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. 
App. June 24, 2004)17 Vet. App. 412 (2004).

Here, it is noted that the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his claim 
for an increased rating for COPD.  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  The examination 
report and its addendum provide the necessary medical 
opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case with respect to 
the issue of entitlement to an increased rating for COPD.  
The veteran and his representative have not argued otherwise.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

I.  Factual Background

A review of the record shows that the veteran was diagnosed 
as having COPD in service, which was felt to be secondary to 
smoking.  At his December 1973 military separation medical 
examination, the veteran's COPD was characterized as stable 
and mild.  

In February 1974, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including COPD.  

In an October 1974 rating decision, the RO granted service 
connection for COPD and assigned an initial zero percent 
rating, effective February 12, 1974.  

In May 1998, the veteran submitted a claim for an increased 
rating for his service-connected disabilities, including 
COPD.  

In support of his claim, the RO obtained private clinical 
records, dated from November 1991 to July 1998.  In pertinent 
part, these records show that the veteran was treated for an 
episode of bronchitis in December 1996, and an episode of 
pneumonia in September 1997.  The remaining medical records 
are negative for pertinent complaints or abnormalities.  

In October 1998, the veteran underwent VA medical examination 
at which he reported that he continued to smoke.  He denied 
dyspnea when climbing stairs and indicated that he used an 
inhaler about once or twice monthly.  Examination revealed 
that the lungs were clear.  A chest X-ray showed 
hyperaeration of the lung fields compatible with COPD, but no 
evidence of acute infiltrate.  Pulmonary function studies 
showed FEV-1 of 74 percent predicted, pre-bronchodilator; and 
80 percent predicted, post bronchodilator.  FEV-1/FVC was 73 
percent, pre-bronchodilator; and 76 percent post-
bronchodilator.  DLCO was 81 percent of predicted, pre-
bronchodilator.  The diagnosis was COPD of a mild nature.  

In a March 1999 rating decision, the RO increased the rating 
for the veteran's COPD to 10 percent, effective May 26, 1998.

The RO thereafter obtained VA and private clinical records, 
dated from December 1999 to May 2000.  These records are 
negative for treatment for COPD.

The veteran underwent VA medical examination in September 
2000.  He claimed that he had had pneumonia every year since 
1973.  He also indicated that although he had quit smoking in 
1998, he wheezed at night and could not climb a flight of 
stairs without becoming extremely short of breath.  
Examination revealed that the lungs were clear.  Pulmonary 
function studies showed that FEV-1 was 80 percent of 
predicted, pre-bronchodilator.  FEV-1/FVC was 72 percent, 
pre-bronchodilator.  DLCO was 86 percent, pre-bronchodilator.  
A chest X-ray showed no acute disease.  The diagnosis was 
COPD.  

In a February 2001 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's COPD.

In November 2001, the veteran again submitted a claim for an 
increased rating for his COPD, stating that his disability 
had increased in severity.  

In January 2002, he was afforded a VA medical examination at 
which he reported that although he had quit smoking in 1998, 
his shortness of breath had increased in the last year.  He 
indicated that as a result of his shortness of breath, he 
could barely make a half of slight of stairs without running 
out of air.  He indicated that he used an inhaler and was 
unable to run or walk fast.  Pulmonary function studies 
showed that FEV-1 was 55 percent of predicted, pre-
bronchodilator; and 77 percent of predicted, post-
bronchodilator.  FEV-1/FVC was 57 percent, pre-
bronchodilator; and 71 percent, post-bronchodilator.  DLCO 
was 90 percent of predicted.  A chest X-ray showed no active 
disease.  The diagnosis was advancing COPD.  

In an October 2002 rating decision, the RO increased the 
rating for the veteran's COPD to 30 percent, effective 
November 14, 2001, the date receipt of his claim.  The 
veteran duly appealed the RO's decision, claiming that he was 
entitled to a 60 percent rating for COPD, in light of the 
pulmonary function test finding of FEV-1 of 55 percent of 
predicted value.  

The veteran again underwent VA medical examination in April 
2003.  He reported that he used his inhaler twice daily.  
Physical examination was consistent with COPD.  A chest X-ray 
showed no evidence of active disease.  The diagnoses included 
COPD.  

In pertinent part, additional private and VA medical records, 
dated from December 2001 to January 2004 show that the 
veteran was treated for pneumonia in March 2002.  A chest X-
ray performed in November 2002 showed that the lungs were 
clear, with no active chest disease identified.  In December 
2003, he was treated for an upper respiratory infection.  The 
remaining records are negative for complaints or findings of 
COPD.  

In April 2004, the veteran testified at a Board 
videoconference hearing.  He reiterated his contentions that 
he was entitled to a 60 percent rating for COPD under 
Diagnostic Code 6604, in light of the pulmonary function test 
finding of FEV-1 of 55 percent value.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 
(2003).  This is the code which most accurately reflects the 
veteran's disability picture.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  See also 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (pertaining to pulmonary emphysema).  

Under Diagnostic Code 6604, a 30 percent rating is assigned 
for COPD if the following findings are demonstrated:  FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  

A 60 percent rating for COPD is warranted if the following 
findings are demonstrated:  FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating for COPD is assigned when the following 
findings are demonstrated:  FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 30 percent for COPD have not been met.  

As noted, pulmonary function testing performed in January 
2002 showed that FEV-1 was 55 percent of predicted, pre-
bronchodilator; and 77 percent of predicted, post-
bronchodilator.  FEV-1/FVC was 57 percent, pre-
bronchodilator; and 71 percent of predicted, post-
bronchodilator.  DLCO was 90 percent of predicted.  

The Board notes that this evidence shows that the veteran's 
COPD symptomatology is insufficient to meet the criteria for 
a 60 percent rating under Diagnostic Code 6604 (2004).  The 
Board has considered the other evidence of record, but notes 
that none of this evidence contains any indication that the 
veteran's COPD is manifested by symptomatology which would 
warrant a rating in excess of 30 percent.  

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he is entitled to a 
60 percent rating for COPD under Diagnostic Code 6604, in 
light of the January 2002 pulmonary function test finding of 
FEV-1 of 55 percent of predicted value.  

In that regard, the Board notes that the finding of 55 
percent of predicted value was pre-bronchodilator.  The post-
bronchodilator finding was 77 percent of predicted.  Under 
the Rating Schedule, however, pulmonary function testing is 
to be conducted after bronchodilation and such figures are 
used in rating the service-connected pulmonary disability.  
See 61 Fed. Reg. 46,720 - 46,731 (Sept. 5, 1996) (comments 
regarding amended criteria for rating pulmonary 
disabilities).  These comments note that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary 
function after optimum therapy, as the results of such tests 
reflect the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.  Based on the post-bronchodilator 
findings, the criteria for a rating in excess of 30 percent 
for COPD have not been met.  

In reaching this decision, the Board has also determined that 
the clinical presentation of the veteran's COPD is neither 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(2004).  The record does not reflect frequent 
periods of hospitalization, nor does it show interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  The veteran has made no 
assertions to this effect.  Accordingly, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

Based on the foregoing, the Board concludes that the most 
probative evidence of record is consistent with the 
assignment of no more than a 30 percent rating for COPD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002). 


ORDER

Entitlement to a rating in excess of 30 percent for COPD is 
denied.  


REMAND

The veteran also seeks service connection for diabetes 
mellitus.  He contends that his diabetes was either incurred 
in service or is causally related to medication for his 
service-connected idiopathic glomerulonephritis with 
hypertension and abnormal EKG.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In pertinent 
part, the VCAA provides that an examination or opinion is 
"necessary" if the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the claimed disability may be associated with 
another service-connected disability, but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

In this case, the veteran was diagnosed as having diabetes 
many years after his separation from service.  In a January 
2001 opinion, a VA nurse practitioner indicated that she had 
reviewed the Physicians Desk Reference as well as Harrison's 
Principals of Internal Medicine.  She noted that these 
sources contained no mention of a cause and effect 
relationship between first developing renal disease and then 
developing diabetes.  She also noted that although these 
references provided that latent diabetes could become 
manifest during thiazide diuretic therapy, it did not cause 
diabetes.  

Since that time, however, the veteran has submitted excerpts 
from multiple medical treatises noting a possible causal 
relationship between thiazide diuretics and diabetes.  One of 
these treatises noted that studies showed that thiazide 
therapy appeared to result in a fourfold greater risk of 
developing diabetes.  Another treatise noted that the causes 
of diabetes included thiazide diuretics.  

Given the conflicting medical evidence of record, the Board 
finds that another VA medical examination and opinion is 
required.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded VA 
medical examination to determine the 
etiology and likely date of onset of his 
current diabetes mellitus.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
diabetes mellitus is causally related to 
his active service, any service-connected 
disability (such as glomerulonephritis 
with hypertension), or medication 
prescribed to treat any service-connected 
disability (such as thiazide diuretics).  
A complete rationale for all opinion 
expressed by the examiner should be 
provided.

2.  After the actions requested above 
have been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



